Case 1:21-cr-20255-JLK Document 1 Entered on FLSD Docket 04/30/2021 Page 1 of 4KS


                                                                                          Apr 29, 2021

                             UNITED STATES DISTRICT CO URT
                             SO U TH ERN DISTRICT O F FLO RID A
                    21-20255-CR-KING/BECERRA
                        Case No.
                                           14U.S.C.j521(c)
                                           18U.S.C.j1001(a)(2)
   UNITED STATES O F A M ER ICA

   5rS.

   BRIAN ESTR ELLA ,

                        D efendant.


                                          IN DICTM ENT

          The G rand Jury chargesthat:

                                          BA CK G R OU ND

                 The U nited States Coast Guard is authorized by law to render aid to distressed

   persons,vessels,and aircraû on and underthe high seas,and on and underthe watersoverw hich

  theUnitedStateshasjurisdiction,andmayperform any andallnecessary actstorescueandaid
  persons,and protectand save property,atany tim e and atany placeatwhich CoastGuard facilities

  and personnelare available and can be effectively utilized.

                                            C O UNT I
                                           False Distress
                                         (14U.S.C.j521(c))
                 On or about Decem ber 2, 2019, in M iam i-Dade County, w ithin the Southern

  D istrictofFlorida,and elsewhere,the defendant,

                                           BRIAN ESTRELLA ,

  did know ingly and w illfully com m unicate a false distress m essage to the United States Coast

  Guard and caused the CoastGuard to atlem ptto save livesand property w hen no help w asneeded,
Case 1:21-cr-20255-JLK Document 1 Entered on FLSD Docket 04/30/2021 Page 2 of 4




   inviolation ofTitle l4,UnitedStatesCode,Section 52l(c).
                                          C OU NT 2
            False Statem entW ithin theJurisdiction ofan Agency ofthe United States
                                       (18U.S.C.j1001(a)(2))
          On oraboutFebruary 5,2020,in Brow ard County,in the Southern D istrictofFlorida, and

   elsewhere,in a matterwithin thejurisdiction ofthe United States DepartmentofHomeland
   Security, United States Coast Guard, an agency of the executive branch of the U nited States

   governm ent,the defendant,

                                        BR IAN ESTRELLA ,

   did knowingly and w illfully m ake a false,fictitious,and fraudulentstatem entand representation

   asto am aterialfact,in thatthe defendantstated and represented to an em ployeeoftheD epartm ent

   ofH om eland Security,CoastGuard Investigative Service,that, priorto m aking a distress callto

   91l and the United States CoastG uard,the defendantreceived aphone callrequesting help from

   afriend,nam ed ûtG iuseppe,''when in truth and in fact,asthe defendantthen and there w ellknew ,

   he hadnotreceived a callforhelp from a friendnam ed ûsG iuseppe,''in violation ofTitle 18, United

   StatesCode,Section100l(a)(2).
                                                      A TRU E BILL


                                                      FOREPERSON


            TQ.                       'Q.
                                        .
   JUAN AN TON IO GON ZALEZ
   ACTIN G UN ITED STATES ATTO RN EY

                                  *



   PETER W .LIN K
   SPECIAL A SSISTANT UN ITED STATES A TTORN EY

                                                  2
  Case 1:21-cr-20255-JLK Document 1 Entered on FLSD Docket 04/30/2021 Page 3 of 4
                                          UNITED STATES DISTRICT CO URT
                                         SO UTH ERN DISTR ICT O F FLORIDA

UNITED STATES O F AM ERICA                            CASE N0.2020R00005
 V.
                                                      CERTIFICATE O F TRIAL ATTO RN EY*
BRIAN ESTRELLA,
                                                      Supcrseding Case lnfbrm ation:
                      Defendant              /

CourtDivijion:(sel
                 ectone)                              New defendantts)             Yes
 z     M lam i             Key W est                  N um berofnew defendants
       FTL                 W PB        FTP            Totalnum berofcounts

                 1have carefully considered the allegations ofthe indictment,thenumberofdefendants, the numberof
                 probablewitnessesandthelegalcomplexitiesofthelndictment/lnformation attachedhereto.
                 l am aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                 Courtin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                 Act,Title 28 U.S.C.Section 3161.
                 lnterpreter:     (YesorNo)      No
                 Listlanguageand/ordialect
       4.        Thiscase willtake 2-3 daysforthepartiestotry.
                 Please check appropriatecategory and type ofoffenselistedbelow:

                 (Checkonlyone)                               (Checkonlyone)

       I         0 to 5 days                 /                Petty
       11        6 to 10 days                                 M inor
       IlI       11 to 20 days                                M isdem .
       IV        21to 60 days                                 Felony               z
       V         61daysandover
       6.        HasthiscasepreviouslybeenfiledinthisDistrictCourt?            (YesorNo)    No
        lfyes:Judge                                   CaseN o.
        (Attachcopyofdispositiveorder)
        Hasacomplaintbeent'iledinthismatter?          (YesorNo)         XO
        lfyes:M agistrate CaseNo.
        Relatedm iscellaneousnum bers:
        Defendantts)infederalcustody asof
        Defendantts)instatecustodyasof
        Rule20 from theDistrictof
        lsthisapotentialdeath penaltycase?(YesorNo)              No
                 Doesthiscaseoriginatefrom amatterpending intheCentralRegion oftheU .S.Attorney'sOffice
                 priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                 Yes          No ?'
       8.        Doesthiscaseoriginatefrom amatterpending intheNorthern Region oftheU.S.Attorney'sOftice
                 priortoAugust8,2014 (M ag.JudgeShaniekM aynard)?              Yes          No z
                 Doesthiscase originatefrom amatterpending inthe CentralRegion oftheU.S.Attorney'sOffice
                 priortoOctober3,2019(Mag.JudgeJaredStrauss)?                  Yes          No z
                                                                                              *



                                                              PeterW .Link
                                                              SpecialAssistantUnited StatesAttom ey
                                                              CourtlD :A5502658
 Apenalty Sheetts)attached                                                                            Rsv6/5/2020
Case 1:21-cr-20255-JLK Document 1 Entered on FLSD Docket 04/30/2021 Page 4 of 4




                            U NITED STA TES DISTRICT CO U RT
                            SO U TH ER N D ISTR ICT O F FLO RIDA

                                       PEN ALTY SH EIYI'

   Defendant'sNam e:BRIAN ESTRELLA



   Count#:1

   Com m unication ofFalse D istressM essage to theU nited SutesCoastGuard

   Title 14,UnitedStatesCode,Section521(c)
   * M ax.Penalty:6 years'lm prisonm ent

   Count#:2

   False Statem entW ithin the Jurisdiction ofan A aencv ofthe United StatesCoastGuard

   Title 18.United StatesCode.Section l001(a)(2)
   * M ax.Penalty:5 years'Im prisonm ent




    WR efersonly to possibleterm ofincarceration,doesnotinclude possible fines,restitution,
            specialassessm ents,parole term s,orforfeituresthatm ay be applicable.
